By the Court, Mullís, P.
J.—The county judge delivered an opinion assigning his reasons for reversing the judgment. The first objection the learned judge makes to the action of the justice is that the plaintiff testified to the whole amount of his labor, but gives no facts whereby any legal conclusion can be arrived at as to whether the labor amounted to that or not.
I am unable to conceive of any other facts that were required to ascertain the amount due him under the contract. He gave the day on which he commenced work and the day he quit work, and the wages defendant agreed to pay, and the number of days plaintiff did not work for defendant. These data are all that could be required.
The justice was. not bound to accept the result of plaintiff’s calculation if it was erroneous, but there can be no objection to the witness making this, if he makes it correctly.' A special contract was clearly proved. The county judge seems to think that neither performance nor excuse for non-performance was proved. It seems to me that both were proved. Plaintiff swears he worked for defendant from 23d April to 26th September under the contract, and on the last-mentioned day he was discharged, or as the other witness expressed it, he was told to go among the neighbors. The plaintiff performed as long as defendant would permit. When he was ordered off, it was his right to leave and recover for his wages already earned.
The judge says the plaintiff does not show how or why he was discharged. He certainly shows how he was discharged, the reason why he might not know. The judge says that this answer, that he was discharged, was a mere conclusion of the witness. Webster says that one definition of the word discharge, is to dismiss from service.
There is no room for two opinions as to what the witness *86said, and no room for argument as to his meaning. So far from being a conclusion of the witness, it is the statement of a fact.
It is possible for a witness to state-a fact in plain and concise language so as to convey a distinct idea of his meaning to his hearers, and yet he may have used words in a sense entirely different from that in which they were understood by the hearers, and may have intended to ■ convey an essentially different meaning. But it will not be presumed that he did not use the words in their ordinary, popular signification. It is for the party alleging such a use of words to prove it.
We cannot affirm that the witness Austen did not state the whole conversation with defendant when he heard defendant tell plaintiff to clear out, nor that any additional words used by him would have changed the sense.
It seems to me the plaintiff proved all that he was required to prove to maintain his cause of action.
The judgment of the county court must be reversed, and that of the justice affirmed.